            Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 1 of 13




        1    WO                                                                                       MDR

        2
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                                FOR THE DISTRICT OF ARIZONA
        8
        9    Adam Blomdahl,                                    No. CV 20-01207-PHX-MTL (DMF)
       10                             Plaintiff,
       11    v.                                                ORDER
       12
             Officer Jones, et al.,
       13
       14                             Defendants.
       15
       16           On January 14, 2020, Plaintiff Adam Blomdahl, who is confined in the Arizona
       17    State Prison Complex-Eyman in Florence, Arizona, filed a Complaint in the Superior Court
       18    of Maricopa County, Arizona, against Defendants Maricopa County, Jones, Fisk, M.
       19    Ariata, D. Martin, Platta, and Randozzo. On June 17, 2020, Defendant Maricopa County
       20    filed a Notice of Removal and removed the case to this Court. In a June 23, 2020 Order,
       21    the Court concluded the case was properly removed, dismissed the Complaint because it
       22    was not filed on a court-approved form, and gave Plaintiff thirty days to file a first amended
       23    complaint on a court-approved form.
       24           On June 30, 2020, Plaintiff filed an Application to Proceed In Forma Pauperis,
       25    which the Court denied as moot in a July 8, 2020 Order. On July 7, 2020, Plaintiff filed a
       26    First Amended Complaint. In a July 24, 2020 Order, the Court dismissed the First
       27    Amended Complaint because Plaintiff had failed to comply with Rule 8 of the Federal
       28    Rules of Civil Procedure and Local Rule of Civil Procedure 3.4. The Court gave Plaintiff


TERMPSREF
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 2 of 13




            1    thirty days to file a second amended complaint that cured the deficiencies identified in the
            2    Order.
            3             On August 4, 2020, Plaintiff filed a Second Amended Complaint (Doc. 11). The
            4    Court will order Defendant Jones to answer Count One of the Second Amended Complaint
            5    and will dismiss the remaining claims and Defendants without prejudice.
            6    I.       Statutory Screening of Prisoner Complaints
            7             The Court is required to screen complaints brought by prisoners seeking relief
            8    against a governmental entity or an officer or an employee of a governmental entity. 28
            9    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        10       has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        11       relief may be granted, or that seek monetary relief from a defendant who is immune from
        12       such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        13                A pleading must contain a “short and plain statement of the claim showing that the
        14       pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        15       not demand detailed factual allegations, “it demands more than an unadorned, the-
        16       defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        17       (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        18       conclusory statements, do not suffice.” Id.
        19                “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        20       claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        21       550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        22       that allows the court to draw the reasonable inference that the defendant is liable for the
        23       misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        24       relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        25       experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        26       allegations may be consistent with a constitutional claim, a court must assess whether there
        27       are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        28       ....


TERMPSREF
                                                                -2-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 3 of 13




            1           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
            2    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
            3    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
            4    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
            5    U.S. 89, 94 (2007) (per curiam)).
            6    II.    Second Amended Complaint
            7           In his three-count Second Amended Complaint, Plaintiff names as Defendants the
            8    Maricopa County Board of Supervisors, Maricopa County Sheriff Paul Penzone, Sergeant
            9    Alger, and Officer B. Jones. In his Request for Relief, Plaintiff seek immediate release
        10       from confinement,1 monetary damages, and his attorney’s fees.
        11              In Count One, Plaintiff raises a Fourteenth Amendment deliberate indifference
        12       claim. He contends that on June 17, 2019, he was forced into a filthy cell because he had
        13       “refused a ‘3hr out’ pod.” Plaintiff alleges he was denied cleaning supplies although the
        14       cell was “contaminated with an infectious disease” and had feces smeared on the walls and
        15       everywhere else. Plaintiff contends he got seriously ill and, on June 19, 2019, was “barely
        16       able to get up from a soiled bed w[ith] d[y]sent[e]ry pissing from his anus.” He asserts he
        17       told Defendant Jones that he was sick and begged for a shower, but Defendant Jones
        18       ignored him. Plaintiff claims the next time Defendant Jones walked by, Plaintiff, “out of
        19       desperation,” said that he was suicidal. Defendant Jones allegedly responded by asking
        20       Plaintiff if he wanted Defendant Jones to get him a rope and, for the remainder of the shift,
        21       harassed Plaintiff while Plaintiff was in severe pain from his illness. Plaintiff claims that
        22       because Defendant Jones intentionally denied him medical care, despite knowing Plaintiff
        23       needed medical care, Plaintiff suffered emotional distress, prolonged illness, and needless
        24       pain and suffering. Plaintiff asserts that he continues to have ulcer-like stomach pains and
        25       “intestinal medical health problems w[ith] shortness of breath.”
        26       ....
        27
                        1
        28                To the extent Plaintiff is seeking the invalidation or modification of his sentence,
                 or any relief which would result in immediate or speedier release, his exclusive remedy is
                 a petition for habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973).

TERMPSREF
                                                             -3-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 4 of 13




            1           Plaintiff also contends that seventy-two hours after he got sick, he was allowed to
            2    take a shower and was taken to the medical department. He asserts that on June 20, 2019,
            3    a nurse gave him an antibiotic. Plaintiff claims that when he told the nurse his room had
            4    not been cleaned, an officer “admitted that ‘maintenance is supposed to clean the rooms.’”
            5    The nurse allegedly stated “this is up to (MCSO) policy.” Plaintiff contends this is an
            6    “unconstitutional custom.”
            7           In Count Two, Plaintiff raises a Fourteenth Amendment “failure to train” claim.
            8    Plaintiff asserts that on August 19, 2016, he was booked into the Maricopa County Jail and,
            9    “due to an unconstitutional custom and policy,” his due process rights were violated
        10       because of a “false medical ref[]er[r]al and misclassifications.” He alleges Defendant
        11       Maricopa Board of Supervisors failed to implement effective training to ensure Defendant
        12       Penzone, who became the Sheriff in 2017, was training his subordinates.
        13              Plaintiff claims that in June 2017, he was still suffering from an “incident” involving
        14       Defendant Alger, who was Defendant Penzone’s subordinate, “as a cause of failure to
        15       train.” He also asserts the “inaction” and failure to train by Defendants Penzone and
        16       Maricopa County Board of Supervisors led to the June 17, 2019 incident with Defendant
        17       Jones described in Count One. Plaintiff contends this incident “affirmat[ive]ly links
        18       Maricopa County and [Defendant] Penzone to an utter failure to train, causing Sheriff’s
        19       Office institutional subordinates[] to harm Plaintiff by excessive force and deliberate
        20       indiffer[e]nce.”
        21              In addition, Plaintiff contends that he was a pretrial detainee preparing to go to court
        22       in his state court criminal action and, “due to the failure to train by [Defendants] Maricopa
        23       County Board of Supervisors and Mr. Penzone, his investigation and his due process
        24       constitutional rights to a fair trial w[ere] obstructed [and he] was wrongfully convicted.”
        25       He claims there is “no way” he could have received a fair trial “with this type of failure to
        26       train, excessive force and deliberate indiffer[e]nce         (on record) [and] the stated
        27       unconstitutional conditions of confinement.”
        28       ....


TERMPSREF
                                                              -4-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 5 of 13




            1           In Count Three, Plaintiff alleges he was subjected to excessive force in violation
            2    of his Fourteenth Amendment rights. Plaintiff asserts that on June 28, 2017, Defendant
            3    Alger “ordered by oversight a ‘Planned Use of Force’” that led to “needless
            4    pain/suffering[ and] permanent and d[e]bilitating injuries” and “obstructed [Plaintiff] from
            5    taking needed prep[a]ration in his [criminal] case.” Plaintiff asserts that after he refused to
            6    be placed in the general population and attempted to file a grievance, Defendant Alger
            7    “gave the order to ass[a]ult Plaintiff.” Plaintiff alleges Defendant Alger “had adopted this
            8    unconstitutional custom and policy within (MCSO) to use forced extraction as a tactic to
            9    coerce Plaintiff while investigating his [criminal] disclosure.” He asserts that “[t]o conduct
        10       the forced move, a false . . . mental health refer[r]al was filed [and] Plaintiff was hit with
        11       pepper chemicals, [was] dragged in chains, [had] a spit mask . . . placed over his head to
        12       prevent identification[, and was] slammed on [the] ground[ and] kicked in [the] head.” He
        13       also contends Defendant Alger “gave the order to drive the knee of another officer into the
        14       Plaintiff’s spine,” which caused permanent damage and partial paralysis. Plaintiff claims
        15       he needed x-rays, could not walk upright for five days, and has pain from permanent
        16       injuries.
        17              Plaintiff claims that as a result of “these conditions of confinement,
        18       reports/grievances and exculpatory evidence was lost.” He contends he was unable to file
        19       a grievance during the incident and Defendant Alger’s “true identity” was not disclosed
        20       until April 16, 2020. Plaintiff claims he is “still in the process of reviewing a [document]
        21       that was part of the disclosure, as [the Arizona Department of Corrections] is now
        22       preventing him from completing discovery.”
        23       III.   Discussion of Second Amended Complaint
        24              Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        25       520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        26       v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
        27       civil rights complaint may not supply essential elements of the claim that were not initially
        28       pled. Id.


TERMPSREF
                                                              -5-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 6 of 13




            1             To state a valid claim under § 1983, plaintiffs must allege that they suffered a
            2    specific injury as a result of specific conduct of a defendant and show an affirmative link
            3    between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
            4    371-72, 377 (1976). There is no respondeat superior liability under § 1983, and therefore,
            5    a defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s
            6    constitutional rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658
            7    (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d
            8    1040, 1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to . . . § 1983 suits,
            9    a plaintiff must plead that each Government-official defendant, through the official’s own
        10       individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. “A plaintiff must
        11       allege facts, not simply conclusions, that show that an individual was personally involved
        12       in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
        13       1998).
        14                A.     Count One
        15                Liberally construed, Plaintiff has stated a Fourteenth Amendment deliberate
        16       indifference claim against Defendant Jones for failing to provide Plaintiff with a shower
        17       and denying him medical care.
        18                To the extent Plaintiff is alleging his cell was not cleaned because of an
        19       unconstitutional custom of the Maricopa County Sheriff’s Office, he has failed to state a
        20       claim. Plaintiff has not identified any particular policy or custom that led to his cell not
        21       being cleaned. Moreover, based on Plaintiff’s allegations, it appears the failure to clean
        22       the room stemmed from a failure to follow policy, not from adherence to an unspecified
        23       custom. Thus, the Court will dismiss this portion of Count One.
        24                B.     Count Two
        25                To state a claim based on a failure to train or supervise, a plaintiff must allege facts
        26       to support that the alleged failure amounted to deliberate indifference. Canell v. Lightner,
        27       143 F.3d 1210, 1213 (9th Cir. 1998). A plaintiff must allege facts to support that not only
        28       was particular training or supervision inadequate, but also that such inadequacy was the


TERMPSREF
                                                                -6-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 7 of 13




            1    result of “a ‘deliberate’ or ‘conscious’ choice” on the part of the defendant. Id. at 1213-
            2    14; see Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (a plaintiff must allege facts
            3    to support that “in light of the duties assigned to specific officers or employees, the need
            4    for more or different training is obvious, and the inadequacy so likely to result in violations
            5    of constitutional rights, that the policy[]makers . . . can reasonably be said to have been
            6    deliberately indifferent to the need.” (quoting City of Canton v. Harris, 489 U.S. 378, 390
            7    (1989))).   A plaintiff must also show a “sufficient causal connection between the
            8    supervisor’s wrongful conduct and the constitutional violation.” Redman v. County of San
            9    Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations omitted).
        10                     1.      Defendant Maricopa County Board of Supervisors
        11              Municipalities and other local governing bodies are included among those “persons”
        12       who may be sued under § 1983. Monell, 436 U.S. at 690-91. Likewise, an Arizona county
        13       can be sued through its board of supervisors. Ariz. Rev. Stat. § 11-201(a)(1). However, a
        14       municipality may not be sued solely because an injury was inflicted by its employees or
        15       agents. Long v. County of L.A., 442 F.3d 1178, 1185 (9th Cir. 2006). The actions of
        16       individuals may support municipal liability only if the employees were acting pursuant to
        17       an official policy or custom of the municipality. Botello v. Gammick, 413 F.3d 971, 978-
        18       79 (9th Cir. 2005).
        19              A § 1983 claim against a municipal defendant “cannot succeed as a matter of law”
        20       unless a plaintiff: (1) contends that the municipal defendant maintains a policy or custom
        21       pertinent to the plaintiff’s alleged injury; and (2) explains how such policy or custom
        22       caused the plaintiff’s injury. Sadoski v. Mosley, 435 F.3d 1076, 1080 (9th Cir. 2006)
        23       (affirming dismissal of a municipal defendant pursuant to Fed. R. Civ. P. 12(b)(6)).
        24       Plaintiff has failed to allege facts to support that Defendant Maricopa County Board of
        25       Supervisors maintained a specific policy or custom that resulted in a violation of his federal
        26       constitutional rights and has failed to explain how his injuries were caused by any
        27       municipal policy or custom.
        28       ....


TERMPSREF
                                                              -7-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 8 of 13




            1           Moreover, the responsibility of operating jails in Arizona is placed by law upon the
            2    Sheriff, not on the county’s Board of Supervisors. See Ariz. Rev. Stat. § 11-441(A)(5);
            3    Ariz. Rev. Stat. § 31-101. The Maricopa County Board of Supervisors lacks authority to
            4    establish an official policy with respect to the operation of the jail and cannot be held liable
            5    for the actions of the Sheriff or his deputies on a theory of respondeat superior liability.
            6    See Thompson v. City of L.A., 885 F.2d 1439, 1443 (9th Cir. 1989), overruled on other
            7    grounds by Bull v. City & County of S.F., 595 F.3d 964 (9th Cir. 2010).
            8           Thus, the Court will dismiss without prejudice Plaintiff’s claim in Count Two
            9    against Defendant Maricopa County Board of Supervisors.
        10                     2.      Defendant Penzone
        11              Plaintiff has failed to make any allegations regarding the training and supervision
        12       Defendant Penzone actually provided, how that training was inadequate, or how those
        13       inadequacies led to Plaintiff’s injuries. Plaintiff’s allegations are too vague and conclusory
        14       to state a failure-to-train claim against Defendant Penzone, and the Court will therefore
        15       dismiss Plaintiff’s claim in Count Two against Defendant Penzone.
        16              C.     Count Three
        17              The Fourteenth Amendment’s Due Process Clause applies to the use of excessive
        18       force against pretrial detainees that amounts to punishment. Kingsley v. Hendrickson, 576
        19       U.S. 389, 397 (2015); Gibson v. County of Washoe, 290 F.3d 1175, 1197 (9th Cir. 2002).
        20       Force is excessive if the officers’ use of force was “objectively unreasonable” in light of
        21       the facts and circumstances confronting them, without regard to their mental state.
        22       Kingsley, 576 U.S. at 396; see also Graham v. Connor, 490 U.S. 386, 397 (1989) (applying
        23       an objectively unreasonable standard to a Fourth Amendment excessive force claim arising
        24       during an investigatory stop). In determining whether the use of force was reasonable, the
        25       Court should consider factors including, but not limited to
        26                     the relationship between the need for the use of force and the amount
        27                     of force used; the extent of the plaintiff’s injury; any effort made by
                               the officer to temper or to limit the amount of force; the severity of
        28


TERMPSREF
                                                              -8-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 9 of 13




            1                  the security problem at issue; the threat reasonably perceived by the
                               officer; and whether the plaintiff was actively resisting.
            2
            3    Kingsley, 576 U.S. at 397.
            4           Because officers are often forced to make split-second decisions in rapidly evolving
            5    situations, the reasonableness of a particular use of force must be made “from the
            6    perspective of a reasonable officer on the scene, including what the officer knew at the
            7    time, not with the 20/20 vision of hindsight.” Id. at 2473-74 (citing Graham, 490 U.S. at
            8    396). Further, “[n]ot every push or shove, even if it may later seem unnecessary in the
            9    peace of a judge’s chambers,” violates the Constitution. Graham, 490 U.S. at 396 (citation
        10       omitted).
        11              Plaintiff’s allegations against Defendant Alger in Count Three are utterly vague and
        12       conclusory, and the Court cannot conclude from these disjointed allegations whether it was
        13       objectively unreasonable for Defendant Alger to use a “forced extraction” after Plaintiff
        14       refused to be placed in the general population.
        15              Moreover, it appears Plaintiff’s claim is untimely.        The applicable statute of
        16       limitations in an action under § 1983 is the forum state’s statute of limitations for personal
        17       injury actions. Wilson v. Garcia, 471 U.S. 261, 276 (1985). The Arizona statute of
        18       limitations for personal injury actions is two years. See Ariz. Rev. Stat. § 12-542(1).
        19              Accrual of § 1983 claims is governed by federal law. Wallace v. Kato, 549 U.S.
        20       384, 388 (2007). Under federal law, a claim accrues when the plaintiff “knows or has
        21       reason to know of the injury that is the basis of the action.” Pouncil v. Tilton, 704 F.3d
        22       568, 574 (9th Cir. 2012); Cabrera v. City of Huntington Park, 159 F.3d 374, 381 (9th Cir.
        23       1998). Thus, to be timely, Plaintiff’s claims must have accrued no more than two years
        24       before his Complaint was filed on January 14, 2020.
        25              Plaintiff’s excessive force claim accrued on June 28, 2017, and is untimely. See
        26       Cabrera, 159 F.3d at 380-81 (finding that excessive force claim accrued on the date of the
        27       assault). Even though Plaintiff may not have known Defendant Alger’s “true identity”
        28       until April 16, 2020, a plaintiff need not know who caused the injury for the action to


TERMPSREF
                                                             -9-
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 10 of 13




            1    accrue. See Hensley v. United States, 531 F.3d 1052, 1056 (9th Cir. 2008) (“[A]s a general
            2    rule, ignorance of the involvement of government employees is irrelevant to accrual of a
            3    federal tort claim.”); Dyniewicz v. United States, 742 F.2d 484, 486 (9th Cir. 1984)
            4    (“Discovery of the cause of one’s injury, however, does not mean knowing who is
            5    responsible for it.”); Davis v. United States, 642 F.2d 328, 331 (9th Cir. 1981) (“In the
            6    absence of fraudulent concealment it is plaintiff’s burden, within the statutory period, to
            7    determine whether and whom to sue.”); Clavette v. Sweeney, 132 F. Supp. 2d 864, 875 (D.
            8    Or. 2001) (“a cause of action accrues when the plaintiff knows of the injury and its physical
            9    cause even if the plaintiff does not know who inflicted the harm”; finding that plaintiff’s
        10       claim accrued on the date his alleged injuries occurred and he knew that police officers had
        11       allegedly inflicted them, and that it was “irrelevant” that the plaintiff did not know the
        12       officer’s identity until a later point in time).
        13                 Thus, the Court will dismiss without prejudice Count Three.
        14       IV.       Warnings
        15                 A.     Address Changes
        16                 Plaintiff must file and serve a notice of a change of address in accordance with Rule
        17       83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        18       relief with a notice of change of address. Failure to comply may result in dismissal of this
        19       action.
        20                 B.     Copies
        21                 Because Plaintiff is currently confined in an Arizona Department of Corrections unit
        22       subject to General Order 14-17, Plaintiff is not required to serve Defendant with a copy of
        23       every document he files or to submit an additional copy of every filing for use by the Court,
        24       as would ordinarily be required by Federal Rule of Civil Procedure 5 and Local Rule of
        25       Civil Procedure 5.4. Plaintiff may comply with Federal Rule of Civil Procedure 5(d) by
        26       including, with every document he files, a certificate of service stating that this case is
        27       subject to General Order 14-17 and indicating the date the document was delivered to
        28       prison officials for filing with the Court.


TERMPSREF
                                                               - 10 -
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 11 of 13




            1           If Plaintiff is transferred to a unit other than one subject to General Order 14-17, he
            2    will be required to: (a) serve Defendant, or counsel if an appearance has been entered, a
            3    copy of every document that he files, and include a certificate stating that a copy of the
            4    filing was served; and (b) submit an additional copy of every filing for use by the Court.
            5    See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
            6    being stricken without further notice to Plaintiff.
            7           C.     Possible Dismissal
            8           If Plaintiff fails to timely comply with every provision of this Order, including these
            9    warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        10       963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        11       to comply with any order of the Court).
        12       IT IS ORDERED:
        13              (1)    Counts Two and Three are dismissed without prejudice.
        14              (2)    Defendants Penzone, Maricopa County Board of Supervisors, and Alger are
        15       dismissed without prejudice.
        16              (3)    Defendant Jones must answer the deliberate indifference claim against him
        17       in Count One.
        18              (4)    The Clerk of Court must send Plaintiff this Order, and a copy of the
        19       Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
        20       for Waiver of Service of Summons form for Defendant Jones.
        21              (5)    Plaintiff must complete and return the service packet to the Clerk of Court
        22       within 21 days of the date of filing of this Order. The United States Marshal will not
        23       provide service of process if Plaintiff fails to comply with this Order.
        24              (6)    If Plaintiff does not either obtain a waiver of service of the summons or
        25       complete service of the Summons and Second Amended Complaint on Defendant within
        26       90 days of the filing of the Complaint or within 60 days of the filing of this Order,
        27       whichever is later, the action may be dismissed.           Fed. R. Civ. P. 4(m); LRCiv
        28       16.2(b)(2)(B)(ii).


TERMPSREF
                                                             - 11 -
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 12 of 13




            1           (7)    The United States Marshal must retain the Summons, a copy of the Second
            2    Amended Complaint, and a copy of this Order for future use.
            3           (8)    The United States Marshal must notify Defendant Jones of the
            4    commencement of this action and request waiver of service of the summons pursuant to
            5    Rule 4(d) of the Federal Rules of Civil Procedure. The notice to Defendant must include
            6    a copy of this Order.
            7           (9)    If Defendant Jones agrees to waive service of the Summons and Second
            8    Amended Complaint, he must return the signed waiver forms to the United States Marshal,
            9    not the Plaintiff, within 30 days of the date of the notice and request for waiver of
        10       service pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the
        11       cost of personal service.
        12              (10)   The Marshal must immediately file signed waivers of service of the
        13       summons. If a waiver of service of summons is returned as undeliverable or is not returned
        14       by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
        15       the Marshal must:
        16                     (a)       personally serve copies of the Summons, Second Amended
        17              Complaint, and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal
        18              Rules of Civil Procedure; and
        19                     (b)       within 10 days after personal service is effected, file the return of
        20              service for Defendant, along with evidence of the attempt to secure a waiver of
        21              service of the summons and of the costs subsequently incurred in effecting service
        22              upon Defendant. The costs of service must be enumerated on the return of service
        23              form (USM-285) and must include the costs incurred by the Marshal for
        24              photocopying additional copies of the Summons, Second Amended Complaint, or
        25              this Order and for preparing new process receipt and return forms (USM-285), if
        26              required. Costs of service will be taxed against the personally served Defendant
        27              pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
        28              ordered by the Court.


TERMPSREF
                                                              - 12 -
                Case 2:20-cv-01207-MTL-DMF Document 12 Filed 08/13/20 Page 13 of 13




            1           (11)   Defendant Jones must answer the relevant portion of Count One of the
            2    Second Amended Complaint or otherwise respond by appropriate motion within the time
            3    provided by the applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
            4           (12)   This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
            5    Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            6    authorized under 28 U.S.C. § 636(b)(1).
            7           Dated this 12th day of August, 2020.
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            - 13 -
